      5:19-cv-01729-RBH          Date Filed 09/30/20        Entry Number 18    Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA
                                      ORANGEBURG DIVISION

    Cheryl Sartor,                   )              Civil Action No.: 5:19-cv-01729-RBH
                                     )
           Plaintiff,                )
                                     )
    v.                               )              ORDER
                                     )
    Andrew Saul, Commissioner of the )
    Social Security Administration,  )
                                     )
           Defendant.                )
    ______________________________)

           This social security matter is before the Court for review of the Report and Recommendation

    (“R & R”) of United States Magistrate Judge Kaymani D. West, made in accordance with 28 U.S.C.

    § 636(b)(1) and Local Civil Rules 73.02(B)(2)(a) and 83.VII.02 (D.S.C.). See ECF No. 15. The

    Magistrate Judge recommends affirming the Commissioner’s decision denying Plaintiff’s claim for

    disability insurance benefits and supplemental security income.

           The Magistrate Judge makes only a recommendation to the Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with the Court.

    Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a de novo review of those

    portions of the R & R to which specific objections are made, and it may accept, reject, or modify, in

    whole or in part, the recommendation of the Magistrate Judge or recommit the matter with instructions.

    28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           Neither party has filed objections to the R & R, and the time for doing so has expired.1 In the

    absence of objections to the R & R, the Court is not required to give any explanation for adopting the

    Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

1
          Objections were due by September 29, 2020. See ECF No. 15.
  5:19-cv-01729-RBH          Date Filed 09/30/20        Entry Number 18        Page 2 of 2




The Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection,

a district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation’” (quoting Fed. R. Civ. P.

72 advisory committee’s note)).

       After a thorough review of the record in this case, the Court finds no clear error and therefore

adopts and incorporates by reference the Magistrate Judge’s R & R [ECF No. 15]. Accordingly, the

Court AFFIRMS the Commissioner’s decision.

       IT IS SO ORDERED.



Florence, South Carolina                                               s/ R. Bryan Harwell
September 30, 2020                                                     R. Bryan Harwell
                                                                       Chief United States District Judge




                                                    2
